STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       March 15, 2016
                Plaintiff-Appellee,

v                                                                      No. 324055
                                                                       Wayne Circuit Court
EDWARD LEE DICKERSON,                                                  LC No. 14-003325-FC

                Defendant-Appellant.


Before: M. J. KELLY, P.J., and CAVANAGH and SHAPIRO, JJ.

SHAPIRO, J. (dissenting)

        I agree with my colleagues that if defendant’s convictions are affirmed, the case should
be remanded for a Crosby1 proceeding. However, rather than affirm defendant’s convictions, I
would remand the case for a Ginther2 hearing and retain jurisdiction. The trial court, acting as
finder of fact, was properly puzzled as to motive. While motive is not an element of the charged
offenses, it is relevant, and in this case, as noted by the trial court, it appears to have been wholly
absent. Defendant is a 39-year-old man without an assaultive history and without an apparent
reason to seek to harm the victims. The prosecutor suggested that the shooting may have been an
attempt to obtain vengeance for the home invasion recently committed by the victims, but the
trial court concluded that defendant had no connection to that home invasion. Given the
statements in the police report made by one of the victims that he had been in a gang and had
previously been attacked by members of a different gang, I would remand the case to determine
whether counsel’s failure to investigate that fact and to offer evidence about it at trial was
strategic or in error. If the court determined that it was in error, then the court would have to
determine whether the error would have made a difference in the outcome. As the trial court was
the finder of fact, we need not speculate about the significance of such evidence in the outcome
of the case; a far more reliable answer can be obtained from the trial judge after she hears the
relevant testimony. Although our Court previously denied defendant’s motion for remand for
such a hearing, after reviewing the full record—which was not available to the motion panel—I




1
    United States v Crosby, 397 F3d 103 (CA 2, 2005).
2
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                 -1-
conclude that it would be prudent and proper for such a hearing to be conducted before we
render our decision.



                                                      /s/ Douglas B. Shapiro




                                           -2-